Exhibit 10.1

﻿

TILE SHOP HOLDINGS, INC.

14000 Carlson Parkway

Plymouth, Minnesota 55441

 

January 28, 2016

﻿

Lynda Stout

PO Box 79048

Charlotte, NC 28271

﻿

Dear Lynda:

﻿

I am delighted to offer you a position at Tile Shop Holdings, Inc. (the
“Company”). This letter serves to confirm the terms of our offer of employment:

﻿

﻿

 

Position:

Senior Vice President – Retail Stores

﻿

 

Start date:

February 29, 2016

﻿

 

Status:

Full-time, Regular

﻿

 

Reporting to:

Chris Homeister, CEO

﻿

 

Compensation:

Base salary (annualized) of $310,000, paid in accordance with the Company’s
normal payroll procedures.

﻿

 

﻿

You should note that the Company may modify salaries and benefits from time to
time as its Board of Directors or the Compensation Committee thereof deems
necessary or appropriate, and all forms of compensation which are referred to in
this offer letter are subject to applicable withholding and payroll taxes.

Bonus:

The Bonus opportunity would be 50% of pay and it would be based on achieving
Company-wide goals and personal goals and objectives, pro-rated for the partial
year during which you are employed by the Company.

﻿

 

Benefits:

You will be eligible to receive the Company’s standard benefit package for
employees of your level.

﻿

 

Stock Options:

Subject to approval by the Company’s Board of Directors, you will be granted
options to purchase 100,000 shares of the Company’s common stock. The exercise
price of the options will be the fair market value of the Company’s common stock
as of the date of grant. These options will vest over a five-year period and
will otherwise be subject to the terms of the Company’s 2012 Equity Award Plan
(the “Plan”) and your Stock Option Agreement entered into pursuant thereto. The
options will vest evenly over the course of 5 years at 20% per year. The options
will have a 7-year life upon issuance.

﻿

 

Vacation:

3 weeks

﻿

 

Technology:

A laptop, tablet, and cell phone of your choosing will be issued on your start
date.

﻿

 

Re-Location Expenses:

The Company will reimburse re-location related expenses directly to you. For
large expenditures, please have them pre-approved by me first. At your election,
the company will pay these expenses directly to a vendor of your choosing that
will assist you in your move.

﻿

 





--------------------------------------------------------------------------------

 

﻿

﻿

It is the expectation of the company that your permanent move to the Twin Cities
will be completed 3 months following your start date.

﻿

If a copy of your Social Security Card is not already on file with the Company,
please provide the Company with your Social Security Card when you execute and
return this letter. We will make a copy of your card and it will be kept in your
employee file for payroll purposes.

﻿

Please understand that your employment with the Company is for no specified
period and constitutes “at-will” employment. As a result, you are free to resign
at any time, for any reason or for no reason, with or without notice. Similarly,
the Company is free to conclude its employment relationship with you at any
time, with or without cause, and with or without notice. This offer of
employment is valid for consideration by the candidate until Friday, January 29,
2016.

﻿

The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees.  Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.

﻿

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States, if you have not already done so. Such documentation must be
provided to the Company within three (3) business days of your date of hire, or
our employment relationship with you may be terminated.

﻿

Like all Company employees of your level, you will be required, as a condition
of your employment with the Company, to sign the Company’s Nondisclosure,
Confidentiality, Assignment and Noncompetition Agreement, a copy of which is
attached hereto as Exhibit A (the “Non-Competition and Non-Disclosure
Agreement”).

﻿

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

﻿

To indicate your acceptance of our offer, please sign and date the attached
Acceptance and Acknowledgement. This letter, along with the Company’s
Non-Competition and Non-Disclosure Agreement, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral.  This letter may not be modified or amended
except by a written agreement, signed by an Officer of the Company and by you.

﻿

Lynda, I am looking forward to your arrival and expect your direct contributions
to have a significant positive impact on the organization.

﻿

Kindest personal regards,

﻿

/s/ Chris Homeister

﻿

Chris Homeister, Chief Executive Officer

TILE SHOP HOLDINGS, INC.





--------------------------------------------------------------------------------

 



TILE SHOP HOLDINGS, INC.

14000 Carlson Parkway

Plymouth, Minnesota 55441

﻿

﻿

ACCEPTANCE AND ACKNOWLEDGMENT

﻿

I accept the offer of employment from the Company as set forth in the offer
letter dated January 28, 2016.  I understand and acknowledge that my employment
with the Company is for no particular duration and is at-will, meaning that I,
or the Company, may terminate the employment relationship at any time, with or
without cause and with or without prior notice.  Additionally, I acknowledge
that the Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees, and that my job offer,
therefore, is contingent upon a clearance of such a background investigation
and/or reference check, if any.

﻿

I understand and agree that the terms and conditions set forth in the offer
letter represent the entire agreement between the Company and me superseding all
prior negotiations and agreements, whether written or oral.  I understand that
the terms and conditions described in the offer letter, along with the Company’s
Non-Competition and Non-Disclosure Agreement are the terms and conditions of my
employment.  No one other than an Officer of the Company is authorized to sign
any employment or other agreement which modifies the terms of the offer letter
and the Company’s Non-Competition and Non-Disclosure Agreement, and any such
modification must be in writing and signed by such individual.  I understand
that the Company may modify salary and benefits as well as other plans and
programs from time to time as its Board of Directors or the Compensation
Committee thereof deems necessary or appropriate.

﻿

Signature:/s/ Lynda W. Stout

﻿

Printed Name:Lynda Stout

﻿

Date:January 28, 2016





--------------------------------------------------------------------------------

 



EXHIBIT A

 

TILE SHOP HOLDINGS, inc.

NONDISCLOSURE, CONFIDENTIALITY, ASSIGNMENT AND NONCOMPETITION AGREEMENT

 

THIS NONDISCLOSURE, CONFIDENTIALITY, ASSIGNMENT AND NONCOMPETITION AGREEMENT
(this “Agreement”) is made this the 21st day of January 2016, by and between
Tile Shop Holdings, Inc., a Delaware corporation and its subsidiaries
(collectively with any predecessors, successors, and assignees, the “Company”),
and Lynda Stout (“I” or “me”), to be effective on (the “Effective Date”).

 

In consideration of my engagement or continued engagement as an officer,
employee, director, advisor, partner, independent contractor or consultant of
the Company (an “Associate”), and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, I hereby agree as follows:

 

1.     DEFINITIONS.

 

1.1.     “Affiliate” means any direct or indirect subsidiary of the Company.

 

1.2.     “Confidential Information” means any and all confidential and/or
proprietary knowledge, data or information concerning the business, business
relationships and financial affairs of the Company or its Affiliates whether or
not in writing and whether or not labeled or identified as confidential or
proprietary. By way of illustration, but not limitation, Confidential
Information includes: (a) Inventions and (b) research and development activities
of the Company or its Affiliates, services and marketing plans, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
customer and supplier information and information disclosed to the Company or
its Affiliates or to me by third parties of a proprietary or confidential nature
or under an obligation of confidence. Confidential Information is contained in
various media, including without limitation, patent applications, computer
programs in object and/or source code, flow charts and other program
documentation, manuals, plans, drawings, designs, technical specifications,
laboratory notebooks, supplier and customer lists, internal financial data and
other documents and records of the Company or its Affiliates.

 

1.3.     “Inventions” means all ideas, concepts, discoveries, inventions,
developments, improvements, formulations, products, processes, know-how,
designs, formulas, methods, developmental or experimental work, clinical data,
original works of authorship, software programs, software and systems
documentation, trade secrets, technical data, or licenses to use (whether or not
patentable or registrable under copyright or similar statutes), that are or were
made, conceived, devised, invented, developed or reduced to practice or tangible
medium by me, either alone or jointly with others (a) during any period that I
am an Associate of the Company, whether or not during normal working hours or on
the premises of the Company, which relate, directly or indirectly, to the
business of the Company or its Affiliates, (b) at the request of or for the
benefit of the Company during any period prior to my engagement as an Associate
of the Company which relate, directly or indirectly, to the business of the
Company or its Affiliates, or (c) which arise out of, or are incidental to, my
engagement as an Associate of the Company.

 

1.4.     “Prior Inventions” means any inventions made, conceived, devised,
invented, developed or first reduced to practice by me, under my direction or
jointly with others prior to the date of this Agreement and which do not
constitute Inventions within the meaning of Section 1.3 above.

 

1.5.     “Third Party Information” means any confidential or proprietary
information received by the Company or its Affiliates from third parties.

 

2.     CONFIDENTIALITY.

 

2.1.     Recognition of the Company’s Rights. I understand that the Company
continually obtains and develops valuable Confidential Information which may or
has become known to me in connection with my engagement as an Associate of the
Company. I acknowledge that all Confidential Information is and shall remain the
exclusive property of the Company or the third party providing such Confidential
Information to myself, the Company, or the Company’s Affiliates.





--------------------------------------------------------------------------------

 

 

2.2.     Nondisclosure of Confidential Information. I agree that during the term
of my engagement as an Associate of the Company and thereafter, I will hold in
strictest confidence and will not disclose, use, lecture upon, publish or
otherwise make available to any third party (other than personnel of the Company
or its Affiliates who need to know such information in connection with their
work for the Company), any Confidential Information of the Company, except as
such disclosure, use or publication may be required in connection with my work
for the Company, or as expressly authorized in writing by an executive officer
of the Company. I agree that I shall use such Confidential Information only in
the performance of my duties for the Company and in accordance with any Company
policies with respect to the protection of Confidential Information. I agree not
to use such Confidential Information for my own benefit or for the benefit of
any other person or business entity.

 

2.3.     Third Party Information. In addition, I understand that the Company has
received and in the future will receive Third Party Information subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the term of my
engagement as an Associate of the Company and thereafter, I will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than personnel of the Company or its Affiliates who need to know such
information in connection with the performance of their duties for the Company)
or use any Third Party Information, except as such disclosure or use may be
required in connection with the performance of my duties for the Company, or as
expressly authorized in writing by an executive officer of the Company.

 

2.4.     Exceptions. My obligations under Sections 2.2 and 2.3 hereof shall not
apply to the extent that certain Confidential Information: (a) is or becomes
generally known within the Company’s industry through no fault of mine; (b) was
known to me at the time it was disclosed as evidenced by my written records at
the time of disclosure; (c) is lawfully and in good faith made available to me
by a third party who did not derive it from the Company or the Company’s
Affiliates and who imposes no obligation of confidence to me, the Company, or
the Company’s Affiliates; or (d) is required to be disclosed by a governmental
authority or by order of a court of competent jurisdiction, provided that such
disclosure is subject to all applicable governmental or judicial protection
available for like material and reasonable advance notice is given to the
Company.

 

2.5.     Protection and Return of Confidential Information. I agree to exercise
all reasonable precautions to protect the integrity and confidentiality of
Confidential Information in my possession and not to remove any materials
containing Confidential Information from the premises of the Company, except to
the extent necessary in the performance of my duties for the Company or unless
expressly authorized in writing by an executive officer of the Company. Upon the
termination of my engagement as an Associate of the Company, or at any time upon
the Company’s request, I shall return immediately to the Company any and all
notes, memoranda, specifications, devices, formulas and documents, together with
copies thereof, and any other material containing or disclosing any Confidential
Information of the Company or Third Party Information then in my possession or
under my control.

 

3.     Assignment of Inventions.

 

3.1.     Ownership of Inventions. I acknowledge that all Inventions already
existing at the date of this Agreement or which arise after the date of this
Agreement, belong to and are the absolute property of the Company and will not
be used by me for any purpose other than carrying out my duties as an Associate
of the Company.

 

3.2.     Assignment of Inventions; Enforcement of Rights. Subject to Section
3.6, I hereby assign and agree to assign in the future to the Company all of my
right, title and interest to any and all Inventions and any and all related
patent rights, copyrights and applications and registrations therefore. I also
agree to assign all my right, title and interest in and to any particular
Inventions to a third party as directed by the Company. During and after my
engagement as an Associate of the Company, I shall cooperate with the Company,
at the Company’s expense, in obtaining proprietary protection for the Inventions
and I shall execute all documents which the Company shall reasonably request in
order to perfect the Company’s rights in the Inventions. I hereby appoint the
Company my attorney to execute and deliver any such documents on my behalf in
the event I should fail or refuse to do so within a reasonable period following
the Company’s request. I understand that, to the extent this Agreement shall be
construed in accordance with the laws of any country or state which limits the
assignability to the Company of certain inventions, this Agreement shall be
interpreted not to apply to any such invention which a court rules or the
Company agrees is subject to such limitation.





--------------------------------------------------------------------------------

 

 

3.3.     Works for Hire. I acknowledge that all original works of authorship
made by me (solely or jointly with others) within the scope of my engagement as
an Associate of the Company or any prior engagement by the Company, which are
protectable by copyright are intended to be “works made for hire”, as that term
is defined in Section 101 of the United States Copyright Act of 1976 (the
“Act”), and shall be the property of the Company and the Company shall be the
sole author within the meaning of the Act. If the copyright to any such
copyrightable work shall not be the property of the Company by operation of law,
I will, without further consideration, assign to the Company all of my right,
title and interest in such copyrightable work and will cooperate with the
Company and its designees, at the Company’s expense, to secure, maintain and
defend for the Company’s benefit copyrights and any extensions and renewals
thereof on any and all such work. I hereby waive all claims to moral rights in
any Inventions.

 

3.4.     Records. I agree to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that may be required
by the Company) of all Inventions made by me during the period of my engagement
as an Associate of the Company or any prior engagement by the Company, which
records shall be available to and remain the sole property of the Company at all
times.

 

3.5.     Obligation to Keep Company Informed. During the period of my engagement
as an Associate of the Company, and for six (6) months after termination of my
engagement as an Associate of the Company, I agree to promptly disclose to the
Company fully and in writing all Inventions authored, conceived or reduced to
practice by me, either alone or jointly with others. In addition, I will
promptly disclose to the Company all patent applications filed by me or on my
behalf within a year after termination of my engagement as an Associate of the
Company.

 

3.6.     Prior Inventions. I further represent that the attached Schedule A
contains a complete list of all Prior Inventions. Such Prior Inventions are
considered to be my property or the property of third parties and are not
assigned to the Company hereunder. If there is no such Schedule A attached
hereto, I represent that there are no such Prior Inventions. If I am claiming
any Prior Inventions on Schedule A, I agree that, if in the course of my
engagement as an Associate of the Company or any prior engagement by the
Company, I incorporate any Prior Invention into a Company product, process or
machine, the Company shall automatically be granted and shall have a
non-exclusive, royalty-free, irrevocable, transferable, perpetual, world-wide
license (with rights to sublicense) to make, have made, modify, use and sell
such Prior Invention as part of, or in connection with, such product, process or
machine. Notwithstanding the foregoing, I agree that I will not incorporate, or
permit to be incorporated, Prior Inventions in any Company Inventions without
the Company’s prior written consent.

 

4.     Other Agreements. 

 

4.1.     No Conflicting Obligations. I hereby represent to the Company that,
except as identified on Schedule B, I am not bound by any agreement or any other
previous or existing business relationship which conflicts with or prevents the
full performance of my duties and obligations to the Company (including my
duties and obligations under this or any other agreement with the Company)
during my engagement as an Associate of the Company. I agree I will not enter
into, any agreement either written or oral that conflicts with this Agreement.

 

4.2.     No Improper Use of Information of Prior Employers or Others. I
understand that the Company does not desire to acquire from me any trade
secrets, know-how or confidential business information I may have acquired from
others. Therefore, I agree during my engagement as an Associate of the Company,
I will not improperly use or disclose any proprietary information or trade
secrets of any former or concurrent employer, or any other person or entity with
whom I have an agreement or to whom I owe a duty to keep such information in
confidence. Those persons or entities with whom I have such agreements or to
whom I owe such a duty are identified on Schedule B.

 

5.     Non-Competition. I agree that while I am engaged as an Associate of the
Company and for a period of one (1) year after termination or cessation of such
engagement for any reason, I shall not, without the Company’s prior written
consent, directly or indirectly, as a principal, employee, consultant, partner,
or stockholder of, or in any other capacity with, any business enterprise (other
than in my capacity as a holder of not more than 1% of the combined voting power
of the outstanding stock of a publicly held company) (a) engage in direct or
indirect competition with the Company or its Affiliates, (b) conduct a business
of the type or character engaged in by the Company or its Affiliates at the time
of termination or cessation of my engagement as an Associate of the Company, or
(c) develop products or services competitive with those of the Company or its
Affiliates.





--------------------------------------------------------------------------------

 

 

6.     General non-solicitation. I agree that while I am engaged as an Associate
of the Company and for a period of one (1) year after termination or cessation
of such engagement for any reason, I shall not solicit, divert or take away, or
attempt to divert or take away, the business or patronage of any of the clients,
customers or accounts, or prospective clients, customers or accounts, of the
Company or its Affiliates which were contacted, solicited or served by me while
I was engaged as an Associate of the Company or any Affiliate.

 

7.     Non-solicitation of Employees And ConsultantS. I agree that while I am
engaged as an Associate of the Company and for a period of one (1) year after
termination or cessation of such engagement for any reason, I shall not directly
or indirectly hire, recruit, or solicit any employee, independent contractor or
consultant of the Company or its Affiliates, or induce or attempt to induce any
employee independent contractor or consultant of the Company or its Affiliates
to discontinue his or her relationship with the Company or its Affiliates.

 

8.     Notice of Subsequent Employment OR engagement. I shall, for a period of
one (1) year after the termination or cessation of my engagement as an Associate
of the Company, notify the Company of any change of address, and of any
subsequent employment or engagement (stating the name and address of the
employer and the nature of the position) or any other business activity.

 

9.     General.

 

9.1.     Assignment; Successors and Assigns. This Agreement may not be assigned
by either party except that the Company may assign this Agreement to any
Affiliate or in connection with the merger, consolidation or sale of all or
substantially all of its business or assets. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and other legal representatives and, to the extent that any
assignment hereof is permitted hereunder, their assignees.

  

9.2.     Entire Agreement. The obligations pursuant to Sections 2 and 3 of this
Agreement shall apply to any time during which I was previously engaged as an
Associate of the Company, or am in the future engaged as an Associate of the
Company or any Affiliate if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement supersedes all prior
agreements, written or oral, with respect to the subject matter of this
Agreement.

 

9.3.     Severability. In the event that any one or more of the provisions
contained herein shall, for any reason, be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Agreement, and all other
provisions shall remain in full force and effect. If any of the provisions of
this Agreement is held to be excessively broad, it shall be reformed and
construed by limiting and reducing it so as to be enforceable to the maximum
extent permitted by law. I agree that should I violate any obligation imposed on
me in this Agreement, I shall continue to be bound by the obligation until a
period equal to the term of such obligation without violation of such
obligation.

 

9.4.     Amendments and Waivers. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. No delay or omission by
the Company in exercising any right under this Agreement will operate as a
waiver of that or any other right. A waiver or consent given by the Company on
any occasion if effective only in that instance and will not be construed as a
bar to or waiver of any right on any other occasion.

 

9.5.     Employment. I understand that this Agreement does not constitute a
contract of employment or create an obligation on the part of the Company to
continue my employment (if any) with the Company. I understand that my
employment (if any) is “at will” and that my obligations under this Agreement
shall not be affected by any change in my position, title or function with, or
compensation, by the Company. Any subsequent change or changes in my duties,
salary or compensation will not affect the validity or scope of this Agreement.

 

9.6.     Legal and Equitable Remedies. I acknowledge that (a) the business of
the Company and its Affiliates is global in scope and its services may be
marketed and sold throughout the world; (b) the Company and its Affiliates
compete with other businesses that are or could be located in any part of the
world; (c) the Company has required that I make the covenants contained in this
Agreement as a condition to my engagement as an Associate of



--------------------------------------------------------------------------------

 

the Company; and (d) the restrictions contained in this Agreement are necessary
for the protection of the business and goodwill of the Company and its
Affiliates and are reasonable for such purpose. I agree that any breach of this
Agreement by me will cause irreparable damage to the Company and its Affiliates
and that in the event of such breach, the Company shall be entitled, in addition
to monetary damages and to any other remedies available to the Company under
this Agreement and at law, to equitable relief, including injunctive relief, and
to payment by myself of all costs incurred by the Company in enforcing of the
provisions of this Agreement, including reasonable attorneys’ fees. I agree that
should I violate any obligation imposed on me in this Agreement, I shall
continue to be bound by the obligation until a period equal to the term of such
obligation has expired without violation of such obligation.

 

9.7.     Governing Law. This Agreement shall be construed as a sealed instrument
and shall in all events and for all purposes be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to any choice
of law principle that would dictate the application of the laws of another
jurisdiction. Any action, suit or other legal proceeding which I may commence to
resolve any matter arising under or relating to any provision of this Agreement
shall be commenced only in a court of the State of Delaware (or, if appropriate,
a federal court located within the State of Delaware), and I hereby consent to
the jurisdiction of such court with respect to any action, suit or proceeding
commenced in such court by the Company.

 

[Next Page is Signature Page]

 

 

 

﻿

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written as an instrument under seal.

 

﻿

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

/s/ Lynda W. Stout

 

 

Lynda Stout

 

 

 

 

 

 

 

 

TILE SHOP HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Chris Homeister

 

 

Name:

  Chris Homeister

 

 

Title:

  Chief Executive Officer

 

 

 





--------------------------------------------------------------------------------

 



Schedule A

 

List all Prior Inventions





--------------------------------------------------------------------------------

 



Schedule B

 

List any and all Conflicted Obligations

  

 

﻿

﻿

﻿



--------------------------------------------------------------------------------